Citation Nr: 0806411	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO. 06-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for nuclear sclerosis of 
the right eye, to include as secondary to service-connected 
non-Hodgkin's lymphoma.

2. Entitlement to service connection for vertigo/imbalance, 
to include as secondary to service-connected non-Hodgkin's 
lymphoma.

3. Entitlement to service connection for bladder 
incontinence, to include as secondary to service-connected 
non-Hodgkin's lymphoma.

4. Entitlement to an initial compensable rating for bilateral 
hearing loss.

5. Entitlement to an initial compensable rating for bowel 
incontinence.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied service connection for 
vertigo/imbalance, nuclear sclerosis of the right eye, and 
bladder incontinence; granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 
percent) rating, effective September 29, 2004; and granted 
service connection for bowel incontinence and assigned a 
noncompensable rating, effective September 23, 2002.

The Board's decision on the claims for service connection for 
nuclear sclerosis of the right eye, vertigo/imbalance, and 
bladder incontinence, and the claim for an initial 
compensable rating for bilateral hearing loss is set forth 
below. The claim for an initial compensable rating for bowel 
incontinence is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1. Nuclear sclerosis of the right eye has not been shown to 
have been incurred in or aggravated by service, nor secondary 
to a service-connected disability.

2. Vertigo/imbalance has not been shown to have been incurred 
in or aggravated by service, nor secondary to a service-
connected disability.

3. With resolution of the benefit of the doubt in the 
veteran's favor, the veteran's bladder incontinence is shown 
to be etiologically related to his service-connected non-
Hodgkin's lymphoma.

4. The competent medical evidence of record shows that the 
veteran's service-connected bilateral hearing loss is 
productive of level III hearing acuity in the right ear and 
level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for nuclear 
sclerosis of the right eye, to include as secondary to a 
service-connected disability, have not been met. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2007).

2. The criteria to establish service connection for 
vertigo/imbalance, to include as secondary to a service-
connected disability, have not been met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3. Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bladder incontinence have 
been approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

4. The criteria for entitlement to an initial compensable 
disability rating for bilateral hearing loss have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2003, 
August 2004, and September 2005. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims for service 
connection and for an initial higher rating; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) the August 
2004 and September 2005 letters requested that the veteran 
provide any evidence in his possession that pertained to his 
claims. A March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to the claim for an initial compensable rating 
for bilateral hearing loss included in this decision, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the March 2003 and 
August 2004 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores. However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim. See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements during the September 2004 VA examination, during 
which the veteran asserted that his bilateral hearing loss 
caused him to misunderstand people. The Board finds that this 
statement is a description of the service-connected bilateral 
hearing loss disability on his employability and daily life. 
This statement indicates awareness on the part of the veteran 
that information about such effects, with specific examples, 
is necessary to substantiate a claim for a higher evaluation. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007). This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Finally, the November 2004 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the November 2005 Statement of the Case (SOC). The veteran 
was accordingly made well aware of the requirements for a 
higher rating pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the second and third 
notification requirement of Vazquez-Flores.

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim. The service medical 
records, VA outpatient treatment records, private medical 
records, and reports of VA examination are associated with 
the claims file.

While the veteran was not afforded a VA examination to obtain 
an opinion for his claim for service connection for nuclear 
sclerosis of the right eye, in this circumstance, there is no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

Regarding the claim for service connection for 
vertigo/imbalance, pursuant to the duty to assist, the 
veteran was afforded a VA medical examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on the 
[appellant's] claim," where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant] contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

A. Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

Nuclear Sclerosis of the Right Eye

During his December 2002 RO hearing, the veteran stated that 
he incurred his right eye disability as a result of the 
chemotherapy received due to service-connected non-Hodgkin's 
lymphoma. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran's service medical records are devoid for any 
indication of complaints, treatment, or diagnosis of nuclear 
sclerosis of the right eye. Post-service, the first 
indication of a diagnosis of a right eye disability is in a 
December 2003 VA examination report, that shows diagnoses of 
presenile cataract, nuclear sclerosis of the right eye 
greater than the left, with decreasing visual acuity; 
presbyopia of both eyes; and ocular irritation. There is no 
competent medical evidence linking these diagnoses to any 
incident of military service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

Further, the diagnoses were made approximately 36 years after 
the veteran's discharge from service and evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service can be considered as 
evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

Because there is no competent evidence showing that the 
veteran's current nuclear sclerosis of the right eye is 
related to his service, service connection for nuclear 
sclerosis of the right eye as directly related to service is 
not warranted.

Further, as the veteran has claimed that his nuclear 
sclerosis of the right eye is related to chemotherapy 
treatment received due to his service-connected non-Hodgkin's 
lymphoma, the Board will address the issue of secondary 
service connection. Libertine, supra.

The evidence shows no competent nexus between his nuclear 
sclerosis of the right eye and his service-connected non-
Hodgkin's lymphoma. Although the veteran asserts that there 
is a nexus between the two disabilities, as shown in 
statements during his April 2003 VA examination and during 
the December 2002 RO hearing, as a layperson, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Further, there is no competent evidence of a nexus of his 
nuclear sclerosis of the right eye and his service-connected 
non-Hodgkin's lymphoma. 38 C.F.R. § 3.159(a); Espiritu, 2 
Vet. App. at 494 (1992). None of the medical evidence of 
record contains an opinion as to the etiology of the nuclear 
sclerosis of the right eye disability.

In sum, there is no evidence of nuclear sclerosis of the 
right eye in service and no evidence suggesting the current 
nuclear sclerosis of the right eye is related to any incident 
or event in service or to his service-connected non-Hodgkin's 
lymphoma. Therefore, the preponderance of the evidence is 
against the claim. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert, supra. 

Vertigo/Imbalance

The veteran contends that his vertigo/imbalance is related to 
the chemotherapy treatment received due to his service-
connected non-Hodgkin's lymphoma. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

On April 2003 VA examination, the veteran reported having 
problems with walking and balance, which he believed was 
related to the conditions for which he was currently being 
treated.

On December 2003 VA examination, the veteran reported having 
no vertigo, but did report an imbalance and unsteady gait. 
The examiner noted that after physical examination, vertigo 
was not found.

On September 2004 VA ear, nose, and throat examination, the 
veteran was noted to be negative for vertigo, balance 
problems, or gait problems.

Although the veteran claims that he has vertigo/imbalance 
that is related to his service-connected non-Hodgkin's 
lymphoma, the competent medical evidence of record indicates 
that the veteran does not currently have a diagnosis of 
vertigo. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu, 2 Vet. App. 492, 494 (1992). Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability. See 38 
U.S.C.A. § 1110. Hence, where, as here, the only competent 
medical evidence establishes that the veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Therefore, the veteran's claim for service connection for 
vertigo/imbalance must be denied. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Bladder Incontinence

The veteran seeks service connection for bladder 
incontinence, as secondary to his service-connected non-
Hodgkin's lymphoma. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.

A September 2002 VA treatment record shows a diagnosis of 
urinary incontinence. Therefore, the veteran has been shown 
to have a current diagnosis of urinary (bladder) 
incontinence. In addition, the veteran is service-connected 
for non-Hodgkin's lymphoma. The remaining question is whether 
the veteran's bladder incontinence is secondary to his 
service-connected non-Hodgkin's lymphoma.

In a June 2003 letter, M.C., M.D., a non-VA physician, stated 
that he had been treating the veteran for three years in 
relation to his non-Hodgkin's lymphoma. Dr. M.C. stated that 
the veteran had painful neuropathy that was secondary to his 
service-connected non-Hodgkin's lymphoma. He also stated that 
the neuropathy had affected the veteran's bladder control and 
the veteran was incontinent of urine at times. Further, in a 
December 2003 VA examination report, the VA examiner noted 
that it was unclear as to the reason the veteran leaked 
urine, as urologic investigation for that symptom had not 
been done, but the examiner stated that presumably, the same 
disorder causing impairment of the internal anal sphincter 
was causing difficulty with the bladder sphincter.

The June 2003 non-VA physician, Dr. M.C., has opined that the 
veteran's bladder incontinence is related to his neuropathy, 
which is secondary to his service-connected non-Hodgkin's 
lymphoma. The Board points out that the veteran is service-
connected for bilateral lower extremity neuropathy as 
secondary to his service-connected non-Hodgkin's lymphoma. 
This opinion was based on treatment of the veteran for three 
years for his non-Hodgkin's lymphoma. In addition, according 
to the letterhead of the stationery upon which the medical 
opinion is written, Dr. M.C. is a physician in the oncology 
division of the private medical health facility. Therefore, 
he has the requisite training in symptoms related to 
treatment for non-Hodgkin's lymphoma. The June 2003 private 
physician's opinion is competent medical evidence showing a 
nexus between the veteran's current bladder incontinence and 
his service-connected non-Hodgkin's lymphoma. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In the June 2004 RO rating decision, the RO denied the 
veteran's claim for service connection and reasoned that the 
December 2003 VA examiner could not perform neurologic 
testing and any neurologic finding was based on history. In 
addition, the RO asserted that the assessment from the 
private physician, Dr. M.C., was based on speculation in the 
absence of clinical findings. However, as stated above, the 
Board finds Dr. M.C.'s opinion to be competent medical 
evidence, as he is a physician in the oncology division of 
the private medical facility. Further, he has been treating 
the veteran for three years and provided physical examination 
during that time to be able to render a diagnosis and opinion 
based on objective evidence. Further, the December 2003 VA 
examiner's report does not contradict Dr. M.C.'s opinion, as 
the VA examiner also stated that the disorder causing the 
veteran's bowel incontinence presumably was the same disorder 
that caused the veteran's bladder incontinence. The Board 
notes that the veteran is service connected for bowel 
incontinence as secondary to non-Hodgkin's lymphoma. 
Similarly, Dr. M.C. also opined that the veteran's neuropathy 
that is caused by his non-Hodgkin's lymphoma also caused the 
veteran's bowel incontinence. Therefore, the December 2003 VA 
examiner's report supports the opinion of Dr. M.C. that the 
veteran's bladder incontinence is secondary to his non-
Hodgkin's lymphoma. There is no other medical opinion 
evidence of record to contradict the June 2003 private 
physician's opinion, and VA adjudicators are not permitted to 
substitute their own judgment on a medical matter. See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991). As the only medical opinion 
evidence supports a finding that the veteran's current 
bladder incontinence is related to his service-connected non-
Hodgkin's lymphoma, this medical opinion was based on 
findings from recurring treatment of the veteran, and was 
provided by a physician who works in the oncology division 
and is presumably knowledgeable about symptoms related to 
non-Hodgkin's lymphoma, this opinion is probative evidence 
supporting the veteran's claim for service connection for 
bladder incontinence as secondary to service-connected non-
Hodgkin's lymphoma.

Thus, having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).


B. Initial Higher Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's bilateral hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100. Since his claim 
was received in July 2004, the current version of rating 
criteria for bilateral hearing loss which became effective 
June 10, 1999, is for consideration. 62 Fed. Reg. 25,202-
25,210 (May 11, 1999). 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

A June 2004 VA treatment record shows that the veteran was 
diagnosed with moderate sensorineural hearing loss in low 
frequencies rising to mild at 1000 Hz, sloping to severe 
above 1000 Hz, in the left ear, and severe sensorineural 
hearing loss with possible conductive component in low 
frequencies rising to moderate sensorineural hearing loss at 
1000 to 2000 Hz dropping to severe/profound sensorineural 
hearing loss above 2000 Hz in the right ear. Word recognition 
scores were 96 percent at 80 decibels in the right ear and at 
70 decibels in the left ear.

On the authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
40
70
85
59
LEFT
25
50
70
75
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 100 percent in the left ear.

The examiner noted that the evaluation results indicated an 
improvement in hearing in both ears, especially in the right 
ear, since his last audiogram performed in June 2004. The 
examiner stated that he felt the audiological results from 
the June 2004 test were inaccurate due to inconsistent 
results from the veteran. The diagnosis was mild 
sensorineural hearing loss bilaterally up to 2,000 Hz sloping 
to a moderately severe to severe sensorineural hearing loss 
bilaterally at the high frequencies.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears. 
38 C.F.R. § 4.86. Applying the criteria found in 38 C.F.R. §§ 
4.85-4.87, the veteran's September 2004 audiological 
evaluation report yielded level III hearing in the right ear 
and level I hearing in the left ear. Entering the category 
designations from the September 2004 audiological evaluation 
report for each ear into Table VII results in a 0 percent 
disability rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his bilateral hearing 
loss. However, the Board must base its decision on the 
relevant medical evidence of record, and is bound by law to 
apply VA regulatory criteria. As noted above, the Court has 
indicated that rating of hearing loss disability involves a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. In the veteran's case, the degree of bilateral 
hearing loss shown by examination fails to meet the criteria 
for a compensable disability rating. Therefore, the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating at this time. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for nuclear sclerosis of the right eye, to 
include as secondary to service-connected non-Hodgkin's 
lymphoma, is denied.

Service connection for vertigo/imbalance, to include as 
secondary to service-connected non-Hodgkin's lymphoma, is 
denied.

Service connection for bladder incontinence, to include as 
secondary to service-connected non-Hodgkin's lymphoma, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

An initial compensable rating for bilateral hearing loss is 
denied.





REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an initial compensable rating for 
bowel incontinence is warranted.

In a June 2003 letter, M.C., M.D., a non-VA physician, stated 
that the veteran was incontinent of stool at times due to his 
bowel control.

A December 2003 VA examination report shows that the 
veteran's stool incontinence caused no more than staining of 
his underwear and not the frank passage of stool that would 
be particularly embarrassing if it were to occur in public.

In a January 2004 letter, the veteran stated that due to his 
bowel incontinence, he needed to wear absorbent materials in 
his underwear at all times and did not go anywhere because of 
his problem with bowel incontinence.

In a January 2007 letter, the veteran stated that his bowel 
incontinence caused loose stool and leakage. He stated that 
he could not go out to the store without leakage and he 
changed his undergarments three to four times a day.

It appears from the veteran's January 2007 letter that he 
asserts that his bowel incontinence has worsened since the 
most recent VA examination. Given the allegation of worsening 
disability, and that the veteran's most recent examination is 
four years old, the veteran should be afforded a new 
examination to obtain pertinent findings to assess the 
current severity of his bowel incontinence. See 38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination at an appropriate VA medical facility. The 
veteran is hereby advised that failure to report to the 
scheduled evaluation, without good cause, may well result in 
a denial of the claim for an initial higher rating. See 38 
C.F.R. § 3.655 (2007). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the date and time of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo further 
evaluation, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania, dated up 
to December 2006. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The RO must obtain 
all outstanding pertinent medical records from the 
Philadelphia VAMC since December 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

Regarding notice as required by Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008) (discussed above), 
the Board notes that the veteran has not been provided the 
specific notice required in relation to his claim for an 
initial compensable rating for bowel incontinence. Therefore, 
in the interest of due process, the Board finds that the 
RO/AMC should send a letter to the veteran that meets the 
requirements of Vazquez-Flores, to include the requirements 
necessary to substantiate a claim for a higher rating, what 
evidence VA will provide, what evidence the veteran is to 
provide, and that the veteran should submit any evidence in 
his possession that pertains to the claim. See Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
The Board notes that action by the RO/AMC is required to 
satisfy the notification provisions of the VCAA. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Hence, on remand, the RO/AMC should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
initial higher rating for bowel incontinence. See 38 U.S.C.A 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the 
Philadelphia VAMC all pertinent records of 
evaluation or treatment of the veteran's 
bowel incontinence, from December 2006 to 
the present. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2. The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claim for an initial 
compensable rating for bowel incontinence.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claim. The letter should 
also include specific notice required by 
the recent Court case, Vazquez-Flores v. 
Peake (cited to above). To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record. The letter should also 
include a summary of the evidence currently 
of record that is pertinent to the claim.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3. If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159. All records and 
responses received should be associated 
with the claims file. If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4. After all available records and responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo an 
examination by a gastrointestinal specialist 
at an appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the veteran, and the report of the 
evaluation should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The physician (gastrointestinal 
specialist) should set forth all 
evaluation findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

The physician should document whether the 
veteran has any leakage related to his bowel 
incontinence and the frequency of any such 
leakage. The physician should also document 
whether the veteran has involuntary bowel 
movements and the frequency of any 
involuntary bowel movements, requires the 
wearing of pads, or has complete loss of 
sphincter control.

5. If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


